DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8-9, 11-14, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Turkelson (herein after Turk)(US Pub 2020/0210768) in view of Joshi (US Patent 10891518).
Re claims 1 and 12, Turk discloses a computer-implemented method implemented in a machine learning environment, and the associated computer program product comprising computer-readable program code (Paragraphs 8, 80, 113-114) capable of being executed by one or more processors (Paragraphs 8, 80, 113-114) in an object detection/recognition 25environment when retrieved from a non-transitory computer-readable medium (Paragraphs 8, 80, 113-114), the program code comprising instructions configurable to cause operations comprising:  
5receiving video data (Figure 2 element 202/204; Paragraphs 6-7, 31-34, 57, 83-84), the video data comprising a plurality of frames (Figure 2 element 202/204; Paragraphs 6-7, 31-34, 43-44, 57, 83-84); 
identifying a first object (Figure 2 element 204/206; Paragraphs 6-7, 31-34, 43-44, 57, 83-88) within each of the plurality of frames (Figure 2 element 204/206; Paragraphs 6-7, 31-34, 43-44, 57, 83-88); 
determining that the plurality of frames (Figure 2 element 204/206; Paragraphs 6-7, 31-34, 43-44, 57, 83-88) depict the first object in a number of different positions (Figure 2 element 204/206; Paragraphs 6-7, 31-34, 43-44, 53-54, 57, 83-88) greater than a threshold number of positions (Figure 2 element 204/206; Paragraphs 6-7, 31-34, 43-44, 57, 83-88); 
creating training data (Figure 2 element 208; Paragraphs 6-7, 31-34, 40, 43-44, 53-54, 57, 83, 89); and 

This design is however disclosed by Joshi.  Joshi discloses wherein creating training data (Fig. 9 el 920/930/940; Col. 1 lines 29-50; Col. 4 lines 16-44; Col. 4 line 58-Col. 5 line 8; Col. 14 lines 21-47; Col. 15 lines 41-62) comprises modifying the video data to highlight (Fig. 9 el 920/930/940; Col. 1 lines 29-50; Col. 4 lines 16-44; Col. 4 line 58-Col. 5 line 8; Col. 14 lines 21-47; Col. 15 lines 41-62) the first object within 10each of the plurality of frames (Fig. 9 el 920/930/940; Col. 1 lines 29-50; Col. 4 lines 16-44; Col. 4 line 58-Col. 5 line 8; Col. 14 lines 21-47; Col. 15 lines 41-62).
Therefore it would have been obvious to one ordinary skill in the art at the time the invention was made to modify the disclosure of Turk in order to incorporate the bounding box processing as shown in Joshi in order to allow for the system to be trained to accurately determine and label objects in an environment with reduced error and increased accuracy thereby increasing the quality of data and information available to a user or additional processing designs.

Re claim 2, the combined disclosure of Turk and Joshi as a whole disclose the method of claim 1, Joshi further discloses wherein the creating the training data (Col. 13 

Re claim 3, the combined disclosure of Turk and Joshi as a whole disclose the method of claim 2, Turk further discloses wherein each of the sets of the modified video data (Paragraphs 31, 40, 43-44, 84-85) is 20modified to reflect different product placement (Paragraphs 31, 40, 43-44, 84-85) and lighting conditions (Paragraphs 31, 40, 43-44, 84-85).

Re claim 13, the combined disclosure of Turk and Joshi as a whole disclose the computer program product of claim 12, Joshi further discloses wherein the creating the training data comprises a plurality of sets of modified video data (Col. 13 line 66-Col. 14 line 47; Col. 15 lines 26-40), wherein each of the sets of the modified video data highlights (Col. 13 line 66-Col. 14 line 47; Col. 15 lines 26-40) the first object within each of the plurality of frames (Col. 13 line 66-Col. 14 line 47; Col. 15 lines 26-40), while Turk further discloses wherein each of the sets of the modified video data (Paragraphs 31, 40, 43-44, 84-85) is modified to reflect different product placement (Paragraphs 31, 40, 43-44, 84-85) and lighting conditions (Paragraphs 31, 40, 43-44, 84-85).

 wherein the modifying the video data (Fig. 9 el 920/930/940; Col. 1 lines 29-50; Col. 4 lines 16-44; Col. 4 line 58-Col. 5 line 8; Col. 14 lines 21-47; Col. 15 lines 41-62) comprises constructing a bounding box (Fig. 9 el 920/930/940; Col. 1 lines 29-50; Col. 4 lines 16-44; Col. 4 line 58-Col. 5 line 8; Col. 14 lines 21-47; Col. 15 lines 41-62) around the first object (Fig. 9 el 920/930/940; Col. 1 lines 29-50; Col. 4 lines 16-44; Col. 4 line 58-Col. 5 line 8; Col. 14 lines 21-47; Col. 15 lines 41-62), wherein the bounding box is constructed around the first object in each of the plurality of frames (Fig. 9 el 920/930/940; Col. 1 lines 29-50; Col. 4 lines 16-44; Col. 4 line 58-Col. 5 line 8; Col. 14 lines 21-47; Col. 15 lines 41-62).

Re claim 14, the combined disclosure of Turk and Joshi as a whole discloses the computer program product of claim 12, Joshi further discloses wherein the modifying the video data comprises constructing a bounding box (Fig. 9 el 920/930/940; Col. 1 lines 29-50; Col. 4 lines 16-44; Col. 4 line 58-Col. 5 line 8; Col. 14 lines 21-47; Col. 15 lines 41-62) around the first object in each of the plurality of frames (Fig. 9 el 920/930/940; Col. 1 lines 29-50; Col. 4 lines 16-44; Col. 4 line 58-Col. 5 line 8; Col. 14 lines 21-47; Col. 15 lines 41-62).

Re claim 8; the combined disclosure of Turk and Joshi as a whole discloses the method of claim 1, Joshi further discloses further comprising: annotating (Fig 9 el 920/940; Col. 1 lines 29-50; Col. 4 lines 16-44; Col. 15 lines 41-62) the video data to further highlight the first object (Fig 9 el 920/940; Col. 1 lines 29-50; Col. 4 lines 16-44; 

Re claim 9, the combined disclosure of Turk and Joshi as a whole discloses the method of claim 8, Joshi further discloses wherein the annotating the video data comprises providing 15annotations in a secondary file (Figure 3 element 315/316; Col. 7 lines 4-28; Col. 9 line 57-Col. 10 line 20).

Re claim 11, the combined disclosure of Turk and Joshi as a whole discloses the method of claim 1, Turk further discloses further comprising: transmitting instructions for obtaining the video data to a user device (Figure 2 element 202; Figure 4; Paragraphs 83, 99-101).

Re claim 18, the combined disclosure of Turk and Joshi as a whole discloses the computer program product of claim 12, Joshi further discloses wherein the operations further comprise: annotating the video data (Fig 9 el 920/940; Col. 1 lines 29-50; Col. 4 lines 16-44; Col. 15 lines 41-62) to further highlight the first object (Fig 9 el 920/940; Col. 1 lines 29-50; Col. 4 lines 16-44; Col. 15 lines 41-62) within each of the plurality of frames (Fig 9 el 920/940; Col. 1 lines 29-50; Col. 4 lines 16-44; Col. 15 lines 41-62), wherein the annotating the video data comprises providing annotations 5in a secondary file (Figure 3 element 315/316; Col. 7 lines 4-28; Col. 9 line 57-Col. 10 line 20).


5receiving video data (Figure 2 element 202/204; Paragraphs 6-7, 31-34, 57, 83-84), the video data comprising a plurality of frames (Figure 2 element 202/204; Paragraphs 6-7, 31-34, 43-44, 57, 83-84); 
identifying a first object (Figure 2 element 204/206; Paragraphs 6-7, 31-34, 43-44, 57, 83-88) within each of the plurality of frames (Figure 2 element 204/206; Paragraphs 6-7, 31-34, 43-44, 57, 83-88); 
determining that the plurality of frames (Figure 2 element 204/206; Paragraphs 6-7, 31-34, 43-44, 57, 83-88) depict the first object in a number of different positions (Figure 2 element 204/206; Paragraphs 6-7, 31-34, 43-44, 53-54, 57, 83-88) greater than a threshold number of positions (Figure 2 element 204/206; Paragraphs 6-7, 31-34, 43-44, 57, 83-88); 
creating training data (Figure 2 element 208; Paragraphs 6-7, 31-34, 40, 43-44, 53-54, 57, 83, 89); and 
providing the training data to a machine learning program (Figure 2 element 208; Paragraphs 7, 21-25, 28, 46, 83, 84, 88-89), wherein the training data is configured to train the machine learning program (Figure 2 element 208; Paragraphs 7, 21-25, 28, 46, 83, 84, 88-89) to identify the first object within an image (Figure 2 element 208; Paragraphs 7, 21-25, 28, 46, 83, 84, 88-89); however Turk fails to explicitly disclose 
This design is however disclosed by Joshi.  Joshi discloses wherein creating training data (Fig. 9 el 920/930/940; Col. 1 lines 29-50; Col. 4 lines 16-44; Col. 4 line 58-Col. 5 line 8; Col. 14 lines 21-47; Col. 15 lines 41-62) comprises modifying the video data to highlight (Fig. 9 el 920/930/940; Col. 1 lines 29-50; Col. 4 lines 16-44; Col. 4 line 58-Col. 5 line 8; Col. 14 lines 21-47; Col. 15 lines 41-62) the first object within 10each of the plurality of frames (Fig. 9 el 920/930/940; Col. 1 lines 29-50; Col. 4 lines 16-44; Col. 4 line 58-Col. 5 line 8; Col. 14 lines 21-47; Col. 15 lines 41-62).
Therefore it would have been obvious to one ordinary skill in the art at the time the invention was made to modify the disclosure of Turk in order to incorporate the bounding box processing as shown in Joshi in order to allow for the system to be trained to accurately determine and label objects in an environment with reduced error and increased accuracy thereby increasing the quality of data and information available to a user or additional processing designs.






Claim 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Turk and Joshi as applied to claims 1 and 12 above, and further in view of Simhadri (herein after Sim)(US Pub 20210209734).
Re claim 5, the combined disclosure of Turk and Joshi discloses the method of claim 1, but fails however to explicitly disclose the design further comprising: determining non-first object pixels within a first plurality of frames; and modifying the 
This design is however disclosed by Sim.  Sim discloses the design further comprising: determining non-first object pixels within a first plurality of frames (Paragraph 41); and modifying the video data (Paragraph 41) of the first plurality of frames to set the non-first object pixels to a first pixel value (Paragraph 41).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Turk in order to incorporate the pixel modification as shown in Sim in order to allow for the processing to eliminate or render to a neutral consideration areas that are not of direct interest in the object detection processing, thereby reducing the chance of errors in the detection and identifying process by removing elements that could interfere with the object determination.

Re claim 15, the combined disclosure of Turk and Joshi discloses the computer program product of claim 12, but fails however to explicitly disclose the design wherein the operations further comprise: determining non-first object pixels within a first plurality of frames; and modifying the video data of the first plurality of frames to set the non-first object pixels to a first pixel value.
This design is however disclosed by Sim.  Sim discloses the design wherein the operations further comprise: determining non-first object pixels (Paragraph 41) within a first plurality of frames (Paragraph 41); and modifying the video data (Paragraph 41) of the first plurality of frames to set the non-first object pixels to a first pixel value (Paragraph 41).
.

Claim 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Turk and Joshi as applied to claims 1 and 12 above, and further in view of Srinivasa (herein after Sri)(US Patent 7227893).
Re claim 6, the combined disclosure of Turk and Joshi as a whole discloses the method of claim 1, but fails however to explicitly disclose the design further comprising:  A4678US_SFDCPO4123determining non-first object pixels within a first plurality of frames; and modifying the video data of the first plurality of frames by replacing the non-first object pixels with background pixels.
This design is however disclosed by Sri.  Sri discloses the design further comprising:  A4678US_SFDCPO4123determining non-first object pixels within a first plurality of frames (Col. 15 line 48-Col. 16 line 7; Col. 16 lines 19-31); and modifying the video data (Col. 15 line 48-Col. 16 line 7; Col. 16 lines 19-31) of the first plurality of frames (Col. 15 line 48-Col. 16 line 7; Col. 16 lines 19-31) by replacing the non-first object pixels with background pixels (Col. 15 line 48-Col. 16 line 7; Col. 16 lines 19-31).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Turk in order to incorporate the pixel 

Re claim 16, the combined disclosure of Turk and Joshi as a whole discloses the computer program product of claim 12, but fails however to explicitly disclose wherein the operations further comprise: determining non-first object pixels within a first plurality of frames; and modifying the video data of the first plurality of frames by replacing the non-first 25object pixels with background pixels.
This design is however disclosed by Sri.  Sri discloses wherein the operations further comprise: determining non-first object pixels within a first plurality of frames (Col. 15 line 48-Col. 16 line 7; Col. 16 lines 19-31); and modifying the video data (Col. 15 line 48-Col. 16 line 7; Col. 16 lines 19-31) of the first plurality of frames (Col. 15 line 48-Col. 16 line 7; Col. 16 lines 19-31) by replacing the non-first 25object pixels with background pixels (Col. 15 line 48-Col. 16 line 7; Col. 16 lines 19-31).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Turk in order to incorporate the pixel modification as shown in Sri in order to allow for the processing to eliminate or render to a neutral consideration (in this instance removing objects and rendering them as background) areas that are not of direct interest in the object detection processing, .

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Turk, Sri and Joshi as applied to claims 6 and 16 above, and further in view of Jeong (US Pub 20200302646).
Re claim 7, the combined disclosure of Turk, Joshi and Sri as a whole discloses the method of claim 6, but fails however to explicitly disclose wherein the modified video data is first video data modified with first background pixels, and wherein the method further comprises: creating second video data comprising second background pixels replacing the non- first object pixels of the video data.
This design is however disclosed by Jeong.  Jeong discloses wherein the modified video data is first video data modified (Paragraphs 59-61, 63-64, 68) with first background pixels (Paragraphs 59-61, 63-64, 68), and wherein the method further comprises: creating second video data (Paragraphs 59-61, 63-64, 68) comprising second background pixels replacing the non- first object pixels (Paragraphs 59-61, 63-64, 68) of the video data (Paragraphs 59-61, 63-64, 68).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Turk in order to incorporate the pixel modification as shown in Jeong in order to allow for the processing to eliminate or render to a neutral consideration (in this instance rendering a new background to the detected object) areas that are not of direct interest in the object detection processing, 

Re claim 17, the combined disclosure of Turk, Sri and Joshi as a whole discloses the computer program product of claim 16, but fails however to explicitly disclose wherein the modified video data is first video data modified with first background pixels, and wherein the operations further comprise:  30creating second video data comprising second background pixels replacing the non- first object pixels of the video data.
This design is however disclosed by Jeong.  Jeong discloses wherein the modified video data is first video data modified (Paragraphs 59-61, 63-64, 68) with first background pixels (Paragraphs 59-61, 63-64, 68), and wherein the operations further comprise:  30creating second video data (Paragraphs 59-61, 63-64, 68) comprising second background pixels (Paragraphs 59-61, 63-64, 68) replacing the non- first object pixels of the video data (Paragraphs 59-61, 63-64, 68).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Turk in order to incorporate the pixel modification as shown in Jeong in order to allow for the processing to eliminate or render to a neutral consideration (in this instance rendering a new background to the detected object) areas that are not of direct interest in the object detection processing, thereby reducing the chance of errors in the detection and identifying process by removing elements that could interfere with the object determination.

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Turk and Joshi as applied to claims 1 and 12 above, and further in view of Kuffner (US Patent 9665800).
Re claim 10, the combined disclosure of Turk and Joshi as a whole discloses the method of claim 1, but fails however to explicitly disclose wherein the first object within the video data is a three- dimensional computer aided design (CAD) object.
This design is however disclosed by Kuffner.  Kuffner discloses wherein the first object (Col. 4 line 56-Col. 5 line 4) within the video data is a three- dimensional (Col. 4 line 56-Col. 5 line 4) computer aided design (CAD) object (Col. 4 line 56-Col. 5 line 4).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Turk in order to incorporate the imaging as shown in Kuffner as Kuffner shows using known and understood processing techniques to provide a multi-angle and dynamic set of training images thereby increasing the effectiveness and quality of the object detection possible.

Re claim 19, the combined disclosure of Turk and Joshi as a whole discloses the computer program product of claim 12, Turk further discloses wherein the operations further comprise:  10transmitting instructions for obtaining the video data to a user device (Figure 2 element 202; Figure 4; Paragraphs 83, 99-101); however the combination fails to explicitly disclose wherein the first object within the video data is a three-dimensional computer aided design (CAD) object.

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Turk in order to incorporate the imaging as shown in Kuffner as Kuffner shows using known and understood processing techniques to provide a multi-angle and dynamic set of training images thereby increasing the effectiveness and quality of the object detection possible.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R NEFF whose telephone number is (571)270-1848. The examiner can normally be reached Monday-Thursday; 6:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 5712723036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/MICHAEL R NEFF/           Primary Examiner, Art Unit 2631